Bkoyles, J.
Where the defendant was on trial for stealing the prosecutor’s hogs, and the evidence was that they were found dead and floating in a creek, and a witness testified that the defendant admitted he had shot and killed them hut that he thought they were wild hogs, it was reversible error for the court, in the presence and hearing of the jury, to ask the witness the following question: “What do people customarily do with wild hogs when they kill them — throw them in the creek, or leave them on the ground, or eat them, or what?” This question was calculated to give the jury the idea that the court thought *560that the defendant’s defense was unreasonable, and, therefore, under section 105S of the Penal Code of 1910 (Civil Code, § 4863), requires a new trial. ' Judgment reversed.
Decided January 28, 1916.
Indictment lor larceny; from. Calhoun superior court — Judge Cox. October 8, 1915.
Smith & Miller, for plaintiff in error.
R. 0. Bell, solicitor-general, F. A. Hooper, contra.